69 F.3d 542
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Juvenile DAM, Appellant.UNITED STATES of America, Appellee,v.Juvenile IRW, Appellant.UNITED STATES of America, Appellee,v.Juvenile DTM, Appellant.
Nos. 95-1838MN, 95-1839MN, 95-1841MN.
United States Court of Appeals, Eighth Circuit.
Submitted:  Oct. 16, 1995.Nov. 7, 1995.

Before FAGG, BOWMAN and HANSEN, Circuit Judges.
PER CURIAM.


1
On appeal, Juveniles DAM, IRW, and DTM contend the district court abused its discretion when it ordered their detention in juvenile facilities.  The juveniles argue the district court's disposition shows an absence of concern for their rehabilitation.  Essentially, they believe they were sentenced like ordinary criminals.  The juveniles also complain that the district court relied on incorrect information and improperly refused to grant a continuance.  The record does not support the juveniles' contentions.  We are satisfied the district court neither abused its discretion nor committed any error of law.  To the extent the district court inadvertently used a criminal judgment form in the juvenile dispositions, we remand for the correction of the judgment form.  We thus affirm and remand.